Citation Nr: 1421500	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a hearing before the undersigned in May 2012.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing that is at least as likely as not etiologically related to his active service.  

2.  The Veteran has current tinnitus that is at least as likely as not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5710 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5710; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may also be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  


II.  Analysis

The record clearly establishes that the Veteran suffers from current tinnitus and from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Audiological testing results from an October 2010 VA examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
50
50
LEFT
20
30
25
60
65

The VA examiner diagnosed asymmetric, sensorineural hearing loss, left worse than right.  The examiner additionally noted the Veteran's report of constant tinnitus.  He is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  Based on this evidence, the current disability requirement for service connection for bilateral hearing loss and tinnitus is satisfied.  

The Veteran has attributed his hearing loss and tinnitus to two specific events during service.  He reported that as a painter during service, he served close to the flight line for approximately two months.  He has also contended that while lighting a steam jenny during his duties, the machine blew up in his face.  He reported that following the latter event, he was nearly deaf for two days and that he has had constant ringing in his ears since that time.  He has also contended that his hearing, while improving after the initial deafness, has been impaired since service.

The Veteran's reports are consistent with his military occupational specialty as a painter, and the Board finds his reports regarding the onset and continuity of symptomatology of his tinnitus and hearing loss to be credible and consistent with the circumstances and era of his service.  Based on this competent and credible evidence, a continuity of symptomatology of chronic hearing loss and tinnitus has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

While the Veteran was found to have normal hearing loss for VA purposes at the time of his separation from service, he has maintained that he noticed hearing loss at the time of the steam jenny explosion, and that he noticed hearing loss right after his separation from service.  Moreover, while a VA audiologist provided a negative opinion on examination in October 2010; the examiner only based her opinion on the normal hearing evaluation reported on the Veteran's separation examination, and she did not consider the Veteran's credible and competent reports of a continuity of hearing loss and tinnitus symptomatology since his separation from service.  She additionally made no attempt to attribute current hearing loss or tinnitus to another cause.  Accordingly, the Board affords the examiner's opinion minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that all required elements to establish service connection for bilateral hearing loss and tinnitus have been met.  See Walker, supra.  Accordingly, all doubt with respect to these claims is resolved in favor of the Veteran, and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


